Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasakido et al. (U.S. PGPUB 20150063665) in view of Suzuki et al. (U.S. PGPUB 20150061824) and further in view of Lee et al. (U.S. PGPUB 20200261008).
With respect to claim 1, Sasakido et al. disclose a response apparatus (paragraph 30, the information providing system 1 is configured such that a head mount device 10, a social network server 30, and an emotion determining server 40 are connected to one another via a network 2) comprising:
a processor that executes a program; and a storage device that stores the program (paragraph 197, FIG. 16 is a diagram illustrating an exemplary hardware configuration of a computer that executes a specifying program. The computer 50 includes a central processing unit (CPU) 51, a random access memory (RAM) 52, a read only memory (ROM) 53, a hard disk drive (HDD) 54), and the response apparatus being connected to an acquisition device that acquires biological data and a display The head mount device 10 is a wearable device that acquires biological information from the user. For example, the head mount device 10 is a glasses-type device. The head mount device 10 can display arbitrary information within the user #1's field of view), wherein the processor executes:
a target identification process that identifies a feeling expression target of a user using the response apparatus (paragraph 39, as an example of target information representing a shooting target such as a person, a landscape, or an object shown in the selected image, the user inputs a user ID (identifier) identifying a person shown in the selected image);
a feeling identification process that identifies a feeling of the user (paragraph 71, the biosensor 12 generates an emotional score obtained by evaluating an awakening degree and a pleasant degree in 10 steps of -5 to 5 based on the acquired biosensor values);
a determination process that determines a feeling indicated by the image displayed on the display device on a basis of the feeling expression target identified by the target identification process and the feeling of the user identified by the feeling identification process (paragraph 63, when the terminal device (for example, the head mount device 10) of the user acquires an image from the social network server 30, the emotion determining server 40 may acquire target information allocated to the image and specify the user's emotion for a shooting target represented by the acquired target information. Then, the emotion determining server 40 may transmit emotional information representing the specified emotion to the terminal device and cause an emotion represented by the emotional information to be displayed on the terminal device); and
a generation process that generates image data indicating the feeling determined by the determination process to output the image data to the display device (paragraph 63, transmit emotional information representing the specified emotion to the terminal device and cause an emotion represented by the emotional information to be displayed on the terminal device, additional information is generated before it is displayed on the terminal device). However, Sasakido et al. do not expressly disclose identifying a feeling expression target of a user using the response apparatus on a basis of the biological data on the user acquired by the acquisition device and identifying a feeling of the user on a basis of facial image data on the user.
Suzuki et al., who also deal with target identification, disclose a method for identifying a feeling expression target of a user using the response apparatus on a basis of the biological data on the user acquired by the acquisition device (paragraph 37, the social network server 40 determines a target of the emotion that is indicated by the emotional information received from the emotion determining server 30 using the subject images acquired by the head mount devices 10 and 60 and the line of sight information, paragraph 38, the social network server 40 extracts an image of the range that the user looks at from the subject image received from the head mount device 10 using the line of sight information, social network server 40 specifies who is the person included in the extracted image using an optional face authentication technique or the like, paragraph 55, the biosensor 12 captures the movements of the eyeballs of the user using infrared rays or the like and specifies the range within the subject image that the user looks at).
Sasakido et al. and Suzuki et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method of identifying a feeling expression target of a user using the response apparatus on a basis of the biological data on the user acquired by the acquisition device, as taught by Suzuki et al., to the Sasakido et al. system, because this the emotion determining server 30 according to the embodiment specifies the emotion of the first user toward the second user and the emotion of the second user toward the first user using the biological information of the first and second users (paragraph 180 of Suzuki et al.).
Lee et al., who also deal with feeling identification, disclose a method for identifying a feeling of the user on a basis of facial image data on the user (paragraph 73, the controller 130 according to an exemplary embodiment may be configured to determine the facial expressions of the object represented by an image of a target object photographed by the camera 120, paragraph 75, The correlation information 500 between the facial expression and the emotion factor shown in FIG. 5 shows Expression 1, Expression 2, and Expression 3, but may include any facial expression capable of classifying the emotion of the object).
Sasakido et al., Suzuki et al., and Lee et al. are in the same field of endeavor, namely computer graphics.

With respect to claim 2, Sasakido et al. as modified by Suzuki et al. and Lee et al. disclose the response apparatus according to claim 1, wherein in the target identification process, the processor identifies the feeling expression target of the user by identifying an orientation of a face of the user on the basis of the facial image data on the user in a case in which the biological data is the facial image data on the user (Suzuki et al.: paragraph 59, the collecting unit 17 operates the biosensor 12 to measure the glow and the movements of the eyeballs of the user and acquires the line of sight information based on the measured results). Although Suzuki et al. disclose using the glow and movement of the eyeballs of the user; Suzuki et al. do not expressly disclose the facial image data on the user. Lee et al. discloses capturing the facial image data on the user (paragraph 73, the controller 130 according to an exemplary embodiment may be configured to determine the facial expressions of the object represented by an image of a target object photographed by the camera 120). It would have been obvious to identify the feeling expression target based on the facial image data because facial image data comprises additional features or characteristics for easier identification.
the collecting unit 17 operates the biosensor 12 to measure the glow and the movements of the eyeballs of the user and acquires the line of sight information based on the measured results). Although Suzuki et al. disclose using the glow and movement of the eyeballs of the user; Suzuki et al. do not expressly disclose the facial image data on the user. Lee et al. discloses capturing the facial image data on the user (paragraph 73, the controller 130 according to an exemplary embodiment may be configured to determine the facial expressions of the object represented by an image of a target object photographed by the camera 120). It would have been obvious to identify the feeling expression target based on the facial image data because facial image data comprises additional features or characteristics for easier identification.
With respect to claim 6, Sasakido et al. as modified by Suzuki et al. and Lee et al. disclose the response apparatus according to claim 1, wherein in the target identification process, the processor identifies the feeling expression target of the user on a basis of a change in the feeling of the user (Suzuki et al.: paragraph 138, the information providing system 1 may change the content of the information in which the second user is introduced and provided to the first user depending on the emotion of the first user toward the second user and the emotion of the second user toward the first user). It would have been obvious to identify the feeling expression target of the user on a basis of a change in the feeling of the user because this would account for dynamic emotion changes.
	With respect to claim 7, Sasakido et al. as modified by Suzuki et al. and Lee et al. disclose the response apparatus according to claim 6, wherein in the target identification process, the processor calculates an evaluation value that indicates the change in the feeling of the user, and identifies the feeling expression target of the user on a basis of the evaluation value (Suzuki et al.: paragraph 139, FIG. 13 illustrates an example of the information that the head mount device 10 of the user #2 displays depending on the emotion of the user #1 toward the user #2 when the emotion of the user #2 toward the user #1 is the "super-positive state" or the "positive state." In the "emotional score" diagram of FIG. 13, the emotional score of the user #1 toward the user #2 and the emotional score of the user #2 toward the user #1 have values in the illustrated areas on the axes of awakening degree and pleasant degree).
With respect to claim 8, Sasakido et al. as modified by Suzuki et al. and Lee et al. disclose the response apparatus according to claim 7, wherein in the target identification process, the processor identifies the feeling expression target of the user as a third party in a case in which the feeling of the user before the change is anger and the evaluation value is a value that affirms the feeling of the user after the change (Suzuki et al.: paragraph 147, the emotion of the user #2 toward the user #1 is the "super-negative state" as indicated by (X) in FIG. 14, and the emotion of the user #1 toward the user #2 is the "super-negative state" or the "negative state" as indicated by (Y) in FIG. 14, whereby super-negative state is associated with anger).
the information providing system 1 is configured such that a head mount device 10, a social network server 30, and an emotion determining server 40 are connected to one another via a network 2) including a processor that executes a program and a storage device that stores the program (Sasakido et al.: paragraph 197, FIG. 16 is a diagram illustrating an exemplary hardware configuration of a computer that executes a specifying program. The computer 50 includes a central processing unit (CPU) 51, a random access memory (RAM) 52, a read only memory (ROM) 53, a hard disk drive (HDD) 54), the response apparatus being connected to an acquisition device that acquires biological data and a display device that displays an image (Sasakido et al.: paragraph 31, The head mount device 10 is a wearable device that acquires biological information from the user. For example, the head mount device 10 is a glasses-type device. The head mount device 10 can display arbitrary information within the user #1's field of view), the response method causing the processor to execute a method as defined by the system of claim 1; see rationale for rejection of claim 1.

Claims 4-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasakido et al. (U.S. PGPUB 20150063665) in view of Suzuki et al. (U.S. PGPUB 20150061824), Lee et al. (U.S. PGPUB 20200261008), and further in view of Nelson et al. (U.S. PGPUB 20200043233).
With respect to claim 4, Sadakido et al. as modified by Suzuki et al. and Lee et al. disclose the response apparatus according to claim 1. However, Sadakido et al. as 
Nelson et al., who also deal with target identification, disclose in the target identification process, the processor identifies the feeling expression target of the user by identifying a finger pointing direction of the user on a basis of image data on a hand of the user in a case in which the biological data is the image data on the hand of the user (paragraph 54, the received user input may be generated by a camera in the AR device 200 that captures a user finger or other pointing device in the field of view selecting the virtual element 758).
Sasakido et al., Suzuki et al., Lee et al., and Nelson et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method of in the target identification process, the processor identifies the feeling expression target of the user by identifying a finger pointing direction of the user on a basis of image data on a hand of the user in a case in which the biological data is the image data on the hand of the user, as taught by Nelson et al., to the Sasakido et al. as modified by Suzuki et al. and Lee et al. system, the received user input may be generated via user interaction with the touch screen or other graphical pointing technology (paragraph 54 of Nelson et al.), thus include other means for user input technology.
The other input may be provided using a button corresponding to the AR device 200, a voice command).
With respect to claim 9, Sasakido et al. as modified by Susuzki et al., Lee et al., and Nelson et al. disclose the response apparatus according to claim 1, wherein in the target identification process, the processor identifies the feeling expression target of the user as either the user or the response apparatus on a basis of reaction data on the user to an image that indicates finger pointing at the user or the response apparatus and that is acquired by the acquisition device as a result of display of the image that indicates the finger pointing by the display device (Nelson et al.: paragraph 53, The user 746 may select some of the balloons and the action responsive to such selection may cause the balloons to become symbols that correspond to game elements, paragraph 54, the received user input may be generated by a camera in the AR device 200 that captures a user finger or other pointing device in the field of view selecting the virtual element 758, the displayed image is responsive to the finger pointing at a targeted element).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasakido et al. (U.S. PGPUB 20150063665) in view of Suzuki et al. (U.S. PGPUB .
	With respect to claim 10, Sasakido et al. as modified by Suzuki et al. and Lee et al. disclose the response apparatus according to claim 1. However, Sasakido et al. as modified by Suzuki et al. and Lee et al. do not expressly disclose in the determination process, the processor determines the feeling indicated by the image displayed on the display device on a basis of a gender of the user.
	West et al., who also deal with displaying an image, disclose, wherein in the determination process, the processor determines the feeling indicated by the image displayed on the display device on a basis of a gender of the user (paragraph 35, the selected or determined emotion, and can optionally combine this information with additional information (example: gender of the sender and/or recipient).
Sasakido et al., Suzuki et al., Lee et al., and West et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein in the determination process, the processor determines the feeling indicated by the image displayed on the display device on a basis of a gender of the user, as taught by West et al., to the Sasakido et al. as modified by Suzuki et al. and Lee et al. system, because depending on the configuration, the device renders the appropriate visual representations of the events or actions for the user to interact (paragraph 35 of West et al.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 10,431,107 to Chelian for a method of providing feedback based on a detected gender.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514.  The examiner can normally be reached on M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
2/27/21